t c memo united_states tax_court w james kubon petitioner v commissioner of internal revenue respondent docket no 1795-04l filed date w james kubon pro_se gavin l greene for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of the filing of the petition petitioner resided in san jose california on his tax_return petitioner reported zero income and requested a full refund of all taxes withheld petitioner attached to his tax_return two pages of tax-protester boilerplate which asserted that no section of the internal_revenue_code made him liable for income taxes petitioner’s form_w-2 wage and tax statement reported that petitioner received wages of dollar_figure from web tv networks inc in on date respondent sent petitioner a notice_of_deficiency for to hobie lane san jose california petitioner resided at this address from date to date petitioner failed to petition the court to review the notice_of_deficiency on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing on date petitioner mailed respondent a form request for a cdp hearing and attached a page of tax- protester arguments which disputed the validity of and requested that the appeals officer have at the hearing copies of documents pertaining to among other things the underlying tax_liability the assessment the notice_and_demand for payment and the verification from the secretary that the requirements of any applicable law or procedure had been met on date respondent sent petitioner a letter to request that petitioner complete a form 433a collection information statement for individuals to assist in considering collection alternatives petitioner did not complete and return the form 433a to respondent on date respondent sent petitioner a letter outlining respondent’s policy at the time of not granting face- to-face hearings to individuals raising only frivolous arguments a telephonic interview was offered and scheduled for date on date petitioner responded to the date letter by stating to summarize your position you are not going to allow me to have a hearing that i can record and you will not permit me to bring up relevant issues that i covered in my cdp request petitioner refused to participate in a telephonic interview with respondent on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with regard to the notice_of_determination stated appeals considered whether the collection action taken or proposed balances the need for the efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary we find that enforced collection action is not more intrusive than necessary because the automated collection system and appeals attempted to solicit mr kubon’s cooperation in proposing an alternative to enforced collection actions mr kubon has not voluntarily filed income_tax returns for or mr kubon failed to provide any financial information and did not propose an acceptable collection alternative the internal_revenue_service may proceed with enforced collection actions on date petitioner filed with the court a petition for lien or levy action under code sec_6320 or sec_6330 in which petitioner disputes the notice_of_determination because he was allegedly denied a sec_6330 hearing on date respondent filed a motion for summary_judgment and to impose penalty under sec_6673 in which respondent moves for summary adjudication in respondent’s favor in this case for all of the legal issues in controversy and requests that the court impose a penalty pursuant to sec_6673 because petitioner instituted these proceedings solely for the purpose of delay and advanced only frivolous arguments accompanying the motion for summary_judgment respondent filed a declaration of settlement officer colleen cahill ms cahill which states that she reviewed petitioner’s txmoda transcript for as part of her verification that all legal and administrative requirements for levy had been met respondent attached to ms cahill’s declaration the txmoda transcript that ms cahill reviewed and the form_4340 certificate of assessments payments and other specified matters for petitioner’s tax_year petitioner filed an objection to the motion for summary_judgment on date petitioner filed with the court a motion for remand in which petitioner requested that we remand the case to the appeals_office for a sec_6330 hearing to be held respondent filed a response to petitioner’s motion for remand requesting that the court deny petitioner’s motion for remand because the failure to allow an audio recording at the scheduled sec_6330 hearing was harmless error on date we issued an order granting petitioner’s motion for remand and remanding the case to respondent’s appeals_office for the purpose of affording petitioner a sec_6330 hearing that might be recorded by either or both parties pursuant to our holding in 121_tc_8 we also ordered the parties to file status reports with the court on or before date and ordered that respondent’s motion for summary_judgment be held in abeyance the order also warned petitioner as in keene v commissioner supra pincite we admonish petitioner that if he persists in making frivolous and groundless tax-protester arguments in any further proceedings with respect to this case rather than raising relevant issues as specified in sec_6330 the court will consider granting respondent’s motion for summary_judgment in such an instance the court would also be in a position to impose a penalty under sec_6673 on date respondent filed with the court a status report which stated that an appeals officer had a face- to-face meeting with petitioner on date and petitioner continued to raise only frivolous arguments respondent reported that petitioner raised the following arguments whether respondent had issued a valid notice_of_deficiency whether wages are taxable_income whether respondent is required to show that the requirements of any applicable law or administrative procedure had been met whether respondent is required to provide documentation of delegation orders from the secretary whether the underlying assessment is valid and whether petitioner received a valid notice_and_demand the court also filed petitioner’s status report that confirmed that a sec_6330 hearing was held on date in the status report petitioner argued that the hearing was not impartial that petitioner’s arguments are not frivolous and that respondent has not addressed apparent irregularities in the irs’ sic assessment procedures discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion for summary_judgment and a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request a hearing with the appeals_office with regard to a levy notice at the sec_6330 hearing the taxpayer may raise certain matters set forth in sec_6330 which include appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives further a taxpayer may dispute the underlying tax_liability for any_tax period if the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 challenges to underlying tax_liability petitioner presents a challenge to the underlying tax_liability with regard to the validity of the notice_of_deficiency respondent provided a form_3877 certified mailing list which reports that respondent sent petitioner by certified mail a notice_of_deficiency for on date to hobie lane san jose california the parties stipulated that petitioner resided at this address from date to date we conclude that petitioner received a notice_of_deficiency at his last_known_address for see sec_6212 and b accordingly because petitioner received a notice_of_deficiency for and did not petition this court for a redetermination petitioner is precluded from challenging his underlying tax_liability for in this collection action sec_6330 wages are not income petitioner argues that his wages are not taxable_income his arguments are indistinguishable from those that have been uniformly rejected and no further discussion of them is warranted see 898_f2d_942 3d cir 791_f2d_68 7th cir 771_f2d_64 3d cir affg tcmemo_1984_367 770_f2d_17 2d cir 769_f2d_707 11th cir 764_f2d_1389 11th cir 746_f2d_1187 6th cir affg tcmemo_1983_474 702_f2d_59 5th cir 687_f2d_264 8th cir affg tcmemo_1981_506 verification of assessment procedure we conclude that ms cahill obtained verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 ms cahill obtained and reviewed a txmoda transcript of account for petitioner’s taxable_year before the scheduled hearing federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir kaeckell v commissioner tcmemo_2002_114 in this regard the txmoda transcript of account on which ms cahill relied contained all of the information prescribed in sec_301_6203-1 proced admin regs see schroeder v commissioner tcmemo_2002_190 weishan v commissioner tcmemo_2002_88 affd 66_fedappx_113 7th cir lindsey v commissioner tcmemo_2002_87 affd 56_fedappx_802 9th cir tolotti v commissioner tcmemo_2002_86 affd 70_fedappx_971 9th cir duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account relied on by ms cahill see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we conclude that there is no question that the appeals officer satisfied the verification requirement of sec_6330 delegation_order petitioner's allegations regarding the authority of the individual issuing the notice_of_intent_to_levy are meritless the secretary or_his_delegate including the commissioner may issue collection notices and authority to issue notices regarding liens and to levy upon property has in turn been delegated to specified collection and compliance personnel sec_6320 sec_6330 sec_7701 and sec_12 sec_7803 sec_301_6320-1 sec_301_6330-1 proced admin regs delegation_order no rev date delegation_order no rev date see also 119_tc_252 everman v commissioner tcmemo_2003_137 receipt of notice_and_demand petitioner also argues that respondent failed to send petitioner a statutory notice_and_demand for the unpaid tax as shown in the record of the case a notice_and_demand was sent to petitioner the transcripts ie txmoda and form_4340 report that the first notice_and_demand was sent on date the transcripts also report that another notice_and_demand was sent on date there is no question that respondent sent a notice_and_demand to petitioner therefore petitioner’s argument must fail petitioner makes no other arguments against the validity of the notice_of_determination in particular petitioner fails to make a valid challenge to the appropriateness of respondent’s intended collection action raise a spousal defense or offer alternative means of collection we conclude that respondent did not abuse his discretion in determining that collection should proceed and that respondent is entitled to judgment as a matter of law sec_6673 penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer’s position in the proceeding is frivolous or groundless sec_6673 the parties stipulated that petitioner has been provided with a copy of an irs notice which outlines common frivolous arguments and has been advised by respondent that the court may require a taxpayer to pay a penalty up to dollar_figure pursuant to sec_6673 if it appears to the court that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position is frivolous or groundless in our date order we gave petitioner the opportunity to present proper issues as specified in sec_6330 during his sec_6330 hearing we warned petitioner however that if he persisted in making frivolous and groundless arguments with respect to this case the court would be in a position to impose a penalty under sec_6673 petitioner ignored the court’s warning and simply pursued his arguments which the court has held to be frivolous groundless and meritless in numerous cases under the circumstances we shall grant respondent’s motion and impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing an appropriate order and decision will be entered
